 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1000 
In the House of Representatives, U. S., 
 
January 12, 2010 
 
RESOLUTION 
Providing for the hour of meeting of the House.  
 
 
That unless otherwise ordered, before Monday, May 17, 2010, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays; and 10 a.m. on Wednesdays and Thursdays; and 9 a.m. on all other days of the week; and from Monday, May 17, 2010, for the remainder of the 111th Congress, the hour of daily meeting of the House shall be noon on Mondays, 10 a.m. on Tuesdays, Wednesdays and Thursdays; and 9 a.m. on all other days of the week.  
 
Lorraine C. Miller,Clerk. 
